DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammerbauer et al., DE 102016014773 A1 [hereinafter: Kammerbauer], references to attached machine translation. 

Regarding claim 1, Kammerbauer discloses an electronic handle for a vehicle door, the electronic handle comprising: 
a bracket (illustrated in Fig. 1);
a grip (22A, 22B [0029]) movably mounted on the bracket between a first position (BS1 Fig. 1) and a second position (BS2 Fig. 1), the grip configured to move from the first position to the second position when a pulling force is applied on the grip by a user ([0029]);
a magnetic retainer (Fig. 6) configured to hold the grip in the first position ([0025], [0041]: the magnet holds the grip in the first position until the user overcomes the magnetic force);
an electronic system (the electrical dynamic chain; [0023]) configured to electronically cooperate with a latch for opening the vehicle door ([0027]) when activated in a first configuration corresponding to a normal use ([0027]: the electrical dynamic chain can be activated in a normal state); and 
a back-up system (mechanical dynamic chain; [0023]) configured to cooperate with the latch for opening the vehicle door ([0027]) when activated in a second configuration corresponding to an emergency or a lack of electrical power ([0028]: the mechanical dynamic chain can be activated in the event of a failure of the electrical dynamic chain),
wherein the electronic system is configured to activate in response to a detection of the pulling force applied on the grip that is lower than a predetermined force ([0027]: a pulling force lower than a predetermine force is detected by a contact switch), and
wherein the magnetic retainer is configured to hold the grip in the first position if the pulling force applied on the grip is lower than the predetermined force ([0041]: until the first threshold HS1 is reached, corresponding to a force lower than the predetermined force, the magnet 50 is coupled to the coupling element 24B when the grip is in the first position) and to release the grip, allowing a movement from the first position to the second position to activate the back-up system ([0027]), if the pulling force applied on the grip that is higher than the predetermined force ([0025], [0041]: when the force exceeds the first threshold, corresponding to a force higher than the predetermined force, the magnet 50 is uncoupled from the coupling element 24B allowing the grip to move to the second position).

Regarding claim 2, Kammerbauer discloses the electronic handle according to claim 1 wherein the predetermined force is between 50 and 700 Newtons ([0025]: the predetermined force is 50 N).

Regarding claim 7, Kammerbauer discloses the electronic handle according to claim 1, wherein the grip is configured to move on a stroke between the first position and the second position (movement from position BS1 to BS2 in Fig. 1), wherein the electronic handle comprises at least one spring (12 Fig. 1) configured to bias the grip toward the first position over at least a biasing part of the stroke ([0027]: the spring biases the grip to return to the rest position which corresponds to biasing the grip toward the first position over at least part of the stroke from the first position BS1 to the second position BS2). 

	Regarding claim 8, Kammerbauer discloses the electronic handle according to claim 7, wherein the biasing part of the stroke extends from the first position ([0027], Fig. 1: the biasing part of the stroke is a part of the stroke extending from the first position to the second position).

	Regarding claim 9, Kammerbauer discloses the electronic handle according to claim 7, wherein the biasing part of the stroke extends from an intermediate position of the stroke, the intermediate position disposed between the first and second positions ([0027]: the spring 12 biases the grip over at least a biasing part that extends from an intermediate position between the first and second positions because the spring biases the grip over the entire stroke). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., DE 102015010626 A1 [hereinafter: Schmidt], references to the attached machine translation, in view of Smith, US Pub. 2018/0051492.

Regarding claim 1, Schmidt discloses an electronic handle for a vehicle door, the electronic handle comprising:
a grip (18) movably mounted on the bracket between a first position and a second position ([0027]: the grip is mounted to a fixed bearing 17 be moveable between a first position, corresponding to the initial position where partial elements 22, 24 are coupled, and a second position, corresponding to a position where the partial elements 22, 24 are uncoupled), the grip configured to move from the first position to the second position when a pulling force is applied on the grip by a user ([0029]);
a magnetic retainer (24) configured to hold the grip in the first position ([0027]: the second partial element 24 is configured to hold the grip in the first position until the maximum value of unlocking force is exceeded);
an electronic system (16, 12, 13) configured to electronically cooperate with a latch (14) for opening the vehicle door when activated in a first configuration ([0024]) corresponding to a normal use ([0029]); and
a back-up system (44) configure to cooperate with the latch ([0030]) for opening the vehicle door when activated in a second configuration ([0031]) corresponding to an emergency or lack of electrical power ([0030]: purely mechanical),
wherein the electronic system is configured to activate in response to a detection of the pulling force applied on the grip that is lower than a predetermined force ([0027]: detection of the pulling force corresponds to closing the circuit 16, the electronic system is configured to activate when the circuit 16 is closed), and
wherein the magnetic retainer is configured to hold the grip in the first position if the pulling force applied on the grip is lower than the predetermined force ([0025], [0027]) and to release the grip ([0027]: the partial element 24 separates from element 22, releasing the grip) and allow a movement from the first position to the second position to activate the back-up system in response to the pulling force applied on the grip that is higher than the predetermined force ([0030]). 

However, Schmidt is silent to a bracket, and the grip being movably mounted on the bracket. 
Smith teaches a known door handle assembly comprising a bracket (18 Fig. 1) and a grip (14 Fig. 1) movably mounted on the bracket ([0020]). 
Schmidt discloses, for example, a fixed bearing, circuit, and actuating element connected to a door panel, but does not explicitly teach how the device is fixed to the door panel. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Schmidt to further include a bracket, as taught by Smith, and movably mount the grip to the bracket, as taught by Smith, to secure the handle device to the door panel (Smith [0020]) and provide subjacent support for the handle (Smith [0020]).

Regarding claim 3, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, wherein the magnetic retainer comprises a magnetic element (Schmidt [0027]: element 24 has a magnet 32; illustrated in the figure).

Regarding claim 4, Schmidt, in view of Smith, teaches the electronic handle according to claim 3, wherein the magnetic element is one of a magnet and a ferromagnetic element (Schmidt [0027]: magnet 32 is a magnet).

Regarding claim 5, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, wherein the grip comprises: 
an external part (Schmidt illustrated in the figure, annotated below), arranged on an external surface of the vehicle door (Schmidt 38); and 
a connecting part (Schmidt 22) affixed to the external part (Schmidt [0027]), the connecting part affixed to the bracket via the magnetic retainer when the grip is in the first position (Schmidt [0027], [0029]: the connecting part 22 is affixed to the bracket by being coupled to the magnetic retainer 24 when the grip is in the first position, as modified above by Smith). 
	
    PNG
    media_image1.png
    575
    1084
    media_image1.png
    Greyscale

	
Regarding claim 6 Schmidt, in view of Smith, teaches the electronic handle according to claim 5, wherein the grip comprises an internal part (Schmidt illustrated in the figure, annotated above) affixed to the connecting part (Schmidt affixed via the external part of the grip), the internal part rotatably mounted on the bracket (Schmidt [0022]: rotatably mounted on fixed bearing 17), wherein the internal part rotates relative to the bracket when the grip is moved from the first position to the second position (Schmidt [0022], [0029]: the internal part rotates relative to the bracket because the bearing is fixed on the bracket, as modified above by Smith).  

Regarding claim 7, Schmidt, in view of Smith, teaches the electronic handle according to claim 1, wherein the grip is configured to move on a stroke between the first position and the second position (Schmidt [0030], rapid opening movement 19 moving the grip from the first position to the second position corresponds to a stroke) and wherein the electronic handle comprises at least one spring (Schmidt 42) configured to bias the grip toward the first position (Schmidt [0027]) over at least a biasing part of the stroke (Schmidt [0026], [0030]: a biasing part of the stroke corresponds to the part of the stroke from the first position to the position where the partial elements 24, 26 are separated).

Regarding claim 12, Schmidt, in view of Smith, teaches a vehicle door (Schmidt [0001]) comprising an electronic handle according to claim 1 (as shown above in the rejection of claim 1). 

Regarding claim 13, Schmidt, in view of Smith, teaches the vehicle door according to claim 12, further comprising a first panel (Schmidt 38) and an internal door space (Schmidt [0025]: “door panel 38 has an opening...” and “…arranged in the vehicle door” corresponds to the door having an internal door space),
the bracket of the electronic handle and an internal part of the grip of the electronic handle being arranged inside the internal door space (Schmidt, the figure illustrates an internal part of the grip arranged inside the internal door space and as modified above by Smith, the bracket is mounted in the internal door space to the door panel (Smith Fig. 1)),
the first panel comprising an internal surface delimiting the internal door space and an external surface opposed to the internal surface (Schmidt figure annotated below), and
an external part of the grip being arranged on the external surface of the first panel (Schmidt figure annotated below).

    PNG
    media_image2.png
    573
    959
    media_image2.png
    Greyscale


	Regarding claim 14, Schmidt, in view of Smith, teaches the vehicle door according to claim 12, further comprising the latch (Schmidt 14), wherein the electronic handle is configured to cooperate with the latch to open the vehicle door (Schmidt [0029]).

Regarding claim 15, Schmidt, in view of Smith, teaches the vehicle door according to claim 14, wherein, in the first configuration (Schmidt the circuit being closed corresponds to a first configuration), the electronic system is configured to cooperate with the latch to open the vehicle door when activated (Schmidt [0029]).

Regarding claim 16, Schmidt, in view of Smith, teaches the vehicle door according to claim 14, wherein, in the second configuration (Schmidt the circuit being interrupted corresponds to a second configuration), the back-up system is configured to cooperate with the latch when activated (Schmidt [0023], [0030]).
 

Response to Arguments
Applicant’s arguments with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn.

Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to claims 1, 6, and 13 have been withdrawn. 


Applicant’s arguments with respect to the rejections of claims 10 and 14-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of the claims have been withdrawn.

Applicant's arguments with respect to the rejection of claims 1, 2, and 7-9, filed August 9 2022, have been fully considered but they are not persuasive.
Applicant argues the magnetic retainer disclosed by Kammerbauer cannot hold the grip in the first position as claimed in claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the magnetic retainer maintains the grip in the first position when the pulling force is not applied on the grip) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant can act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning by clearly redefining the claim term in the written description so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). However, the term “hold” is not clearly redefined in the written description and has accepted meanings of “to keep under restraint; to prevent from some action; to have or maintain in the grasp; to prevent from leaving or getting away.” Merriam-Webster.com Dictionary, s.v. “hold,” accessed September 7, 2022, https://www.merriam-webster.com/dictionary/hold. Kammerbauer teaches the magnetic retainer is configured to hold the grip in the first position (BS1) because the magnetic retainer prevents the grip from moving from the first position (BS1) to the second position (BS2) when the pulling force is lower than a predetermined force ([0025], [0041]). Claim 1 recites “a grip movably mounted on the bracket between a first position and a second position” and “a magnetic retainer configured to hold the grip in the first position;” claim 1 does not require the grip to be configured to be in the first position when no pulling force is applied on the grip as Applicant’s arguments suggest.
Applicant argues the electronic system disclosed by Kammerbauer is only configured to activate in response to a detection that the grip is in the first position and not in response to a detection of a pulling force because the electronic system only activates when the grip reaches the first position. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the electronic system can activate as a result of any pulling force lower than a predetermined force being applied on the grip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim 1 recites “the grip configured to move from the first position to the second position when a pulling force is applied on the grip by a user” and “the electronic system is configured to activate in response to a detection of the pulling force on the grip that is lower than a predetermined force.” It is also noted that claim 1 presently does not require measuring the pulling force by the electronic system or another system and comparing the pulling force value to a predetermined force value such that the electronic system recognizes the pulling force is lower than a predetermined force. Kammerbauer discloses a user applies a pulling force on the grip which is lower than a predetermined force and a contact switch is actuated by the pulling force on the grip. The electronic system taught by Kammerbauer is configured to activate in response to the contact switch actuation, which corresponds to a detection of the pulling force applied on the grip that is lower than a predetermined force as shown above. 

Applicant's arguments with respect to the rejection of claims 1, 3-7, and 10-16 filed August 9 2022, have been fully considered but they are not persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the magnetic retainer maintains the grip in the first position when the pulling force is not applied on the grip) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Applicant argues the magnetic retainer of Schmidt cannot hold the grip in the first position because the grip is returned to the rest position as soon as the grip is released by the user.  As discussed above, the term “hold” is accepted to meaning “to keep under restraint; to prevent from some action; to have or maintain in the grasp; to prevent from leaving or getting away.” Merriam-Webster.com Dictionary, s.v. “hold,” accessed September 7, 2022, https://www.merriam-webster.com/dictionary/hold. Schmidt teaches the magnetic retainer is configured to hold the grip in the first position because the magnetic retainer prevents the grip from moving from the first position to the second position when the pulling force is lower than a predetermined force ([0027]). Claim 1 recites “a grip movably mounted on the bracket between a first position and a second position” and “a magnetic retainer configured to hold the grip in the first position;” claim 1 does not require the grip to be configured to be in the first position when no pulling force is applied on the grip as Applicant’s arguments suggest. 
Applicant argues the electronic system disclosed by Schmidt is only configured to activate in response to a detection that the grip reached the first position and not in response to a detection of a pulling force because the electronic system only activates when the grip reaches the first position. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the electronic system can activate as a result of any pulling force lower than a predetermined force being applied on the grip) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Schmidt in view of Smith teaches every limitation of claim 1; Schmidt teaches a pulling force lower than a predetermined force is applied on the grip ([0007]) and the electronic system is configured to activate in response to a detection of that pulling force applied on the grip via the circuit closing ([0027]-[0029]). Claim 1 presently does not require the electronic system is configured to measure the pulling force and compare the pulling force value to a predetermined force value nor does claim 1 require the electronic system to specifically recognize the amount of pulling force is lower, or higher, than a predetermined force.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675